Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The applicant's arguments/remarks, see pages 7 – 8, filed 01/26/2022, with respect to rejections of Claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 9, 10, 11, 14, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nayshtut et al. (US PAT 11082431), hereinafter "Nayshtut".
Regarding Claim 1, Nayshtut discloses:
A method for online service access control (i.e. system/method for facilitating and monitoring access to an online service) (Abstract), 
the method being performed by an access control apparatus (i.e. a supervised identity gateway server 102) (102 – Fig. 1 and Column 2 Line # 57 - 66), 
the method comprising: 
determining, by the access control apparatus, a device having control right for an online service from among a plurality of user devices accessing a user's account for the online service (i.e. a supervised identity gateway server 102 [i.e. the access control apparatus] may identify/determine a parental client computing device 106 [i.e. a device] which is capable of creating/updating access control rule [i.e. having control right] for accessing online services, e.g. online game service [i.e. an online service], from among a plurality of devices, e.g. Parental computing device 106 and Child Client computing devices 104 [i.e. a plurality of user devices], which access user accounts [i.e. a user's account] for the online services; For example, the gateway server 102 may transmit a notification or alert message to the “parental” client computing device 106 [i.e. in order to transmit a notification, the parental client computing device must be identified/determined from a plurality of devices] in response to the user of the “child” client computing device 104 attempting to register a new online service) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64); 
providing, by the access control apparatus, data generated, by a server, for the online service to the plurality of user devices (i.e. supervised identity gateway server 102 [i.e. the access control apparatus] may provide online service roster [i.e. data] generated, by profile database 150 of data storage 134 which may be maintained in a separate data server [i.e. a server], for authorized online services [i.e. the online service] to child client computing devices 104 [i.e. the plurality of user devices]) (104, 134 & 150 – Fig. 2, Column 4 Line # 39 – 42 and Column 12 Line 4 - 8); and 
providing, by the access control apparatus, data generated, by the device having control right, for the online service to the server (i.e. the gateway server 102 [i.e. the access control apparatus] may provide updated policy data [i.e. data] generated, by the parental client computing device 106 [i.e. the device having control right], for the online services [i.e. the online service] to the profile database 150 of data storage 134 which may be maintained in separate data server [i.e. the server]) (712 & 728 – Fig. 7, Column 4 Line # 39 – 42, Column 14 Line # 64 – 67 and Column 15 Line # 1 - 11), 
wherein data for the online service are not provided from remaining devices of the plurality of user devices, other than the device having control right, to the server (i.e. updated policy data [i.e. data for the online service] may be provided, only by the parental client computing device 106 [i.e. the device having control right], to the profile database 150 of data storage 134 which may be maintained in separate data server [i.e. the server]; Note, in steps 702/708, the method proceed only if the request is received from the parental client computing device 106 [i.e. not provided from remaining devices of the plurality of user devices, other than the device having control right]) (712 & 728 – Fig. 7, Column 4 Line # 39 – 42, Column 14 Line # 59 – 67 and Column 15 Line # 1 - 11).





Regarding Claim 4, Nayshtut discloses:
wherein the determining comprises determining the device having control right based on a type of each of the plurality of user devices (i.e. a supervised identity gateway server 102 may identify/determine a device which is capable of creating/updating access control rule [i.e. having control right] based on the device’s “parental” client computing device type [i.e. a type of each of the plurality of user devices]) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).


Regarding Claim 8, Nayshtut discloses:
based on an additional user device accessing the user's account, notifying, by the access control apparatus, the device having control right of the access of the additional user device to the user's account (i.e. the gateway server 102 [i.e. the access control apparatus] may transmit a notification or alert message to the “parental” client computing device 106 [i.e. the device having control right] in response to the user of the “child” client computing device 104 [i.e. additional user device] attempting to register a new online service [i.e. the access of the additional user device] in association with the user’s profile [i.e. the user’s account]) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).



Regarding Claim 9, Nayshtut discloses:
based on access of at least one of the plurality of user devices to the user's account is being terminated, notifying, by the access control apparatus, the device having control right of the determination of the access of the at least one user device (i.e. after an activity, e.g. access to an unauthorized content sent from online service associated with the user account, has been blocked [i.e. based on access of at least one of the plurality of user devices to the user's account is being terminated], the gateway server 102 [i.e. the access control apparatus] may send an alert [i.e. notifying] to the parental client computing device 106 [i.e. the device having control right], wherein the alert may notify that the event with an alert condition has occurred and has been blocked) (Fig. 6 and Column 14 Line # 2 - 24).


Regarding Claim 10, Nayshtut discloses:
providing, by the access control apparatus, information related to the plurality of user devices accessing the user's account to the device having control right (i.e. the gateway server 102 [i.e. the access control apparatus] may alert the parental client computing device 106 [i.e. the device having control right] with the information regarding online service access of the child client computing devices 104 [i.e. information related to the plurality of user devices accessing the user's account]) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 – 64).



Regarding Claim 11, Nayshtut discloses:
An apparatus for online service access control (i.e. system/method for facilitating and monitoring access to an online service) (Abstract), 
comprising: one or more communication interfaces (i.e. interface for communicating with network 110) (110 – Fig. 1 and Column 3 Line # 22 - 40); 
a memory storing one or more commands (i.e. memory 124 storing instructions) (124 – Fig. 1 and Column 3 Line # 22 - 40); and 
one or more processors configured to execute the one or more commands (i.e. processor 120) (120 – Fig. 1 and Column 3 Line # 22 - 40), 
wherein the one or more processors are configured to
determine a device having control right for an online service from among a plurality of user devices accessing a user's account for the online service (i.e. a supervised identity gateway server 102 [i.e. the access control apparatus] may identify/determine a parental client computing device 106 [i.e. a device] which is capable of creating/updating access control rule [i.e. having control right] for accessing online services, e.g. online game service [i.e. an online service], from among a plurality of devices, e.g. Parental computing device 106 and Child Client computing devices 104 [i.e. a plurality of user devices], which access user accounts [i.e. a user's account] for the online services; For example, the gateway server 102 may transmit a notification or alert message to the “parental” client computing device 106 [i.e. in order to transmit a notification, the parental client computing device must be identified/determined from a plurality of devices] in response to the user of the “child” client computing device 104 attempting to register a new online service) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64); 
provide data generated, by a server, for the online service to the plurality of user devices through the one or more communication interfaces (i.e. supervised identity gateway server 102 [i.e. the access control apparatus] may provide online service roster [i.e. data] generated, by profile database 150 of data storage 134 which may be maintained in a separate data server [i.e. a server], for authorized online services [i.e. the online service] to child client computing devices 104 [i.e. the plurality of user devices]) (104, 134 & 150 – Fig. 2, Column 4 Line # 39 – 42 and Column 12 Line 4 - 8); and 
provide data generated, by the device having control right, for the online service to the server through the one or more communication interfaces (i.e. the gateway server 102 [i.e. the access control apparatus] may provide updated policy data [i.e. data] generated, by the parental client computing device 106 [i.e. the device having control right], for the online services [i.e. the online service] to the profile database 150 of data storage 134 which may be maintained in separate data server [i.e. the server]) (712 & 728 – Fig. 7, Column 4 Line # 39 – 42, Column 14 Line # 64 – 67 and Column 15 Line # 1 - 11), 
wherein data for the online service are not provided from remaining devices of the plurality of user devices, other than the device having control right, to the server (i.e. updated policy data [i.e. data for the online service] may be provided, only by the parental client computing device 106 [i.e. the device having control right], to the profile database 150 of data storage 134 which may be maintained in separate data server [i.e. the server]; Note, in steps 702/708, the method proceed only if the request is received from the parental client computing device 106 [i.e. not provided from remaining devices of the plurality of user devices, other than the device having control right]) (712 & 728 – Fig. 7, Column 4 Line # 39 – 42, Column 14 Line # 59 – 67 and Column 15 Line # 1 - 11).


Regarding Claim 14, Nayshtut discloses:
wherein the one or more processors are further configured to determine the device having control right based on a type of each of the plurality of user devices (i.e. a supervised identity gateway server 102 may identify/determine a device which is capable of creating/updating access control rule [i.e. having control right] based on the device’s “parental” client computing device type [i.e. a type of each of the plurality of user devices]) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).


Regarding Claim 18, Nayshtut discloses:
wherein the one or more processors are further configured to, based on an additional user device accessing the user's account, notifying, by the access control apparatus, the device having control right of the access of the additional user device to the user's account (i.e. the gateway server 102 [i.e. the access control apparatus] may transmit a notification or alert message to the “parental” client computing device 106 [i.e. the device having control right] in response to the user of the “child” client computing device 104 [i.e. additional user device] attempting to register a new online service [i.e. the access of the additional user device] in association with the user’s profile [i.e. the user’s account]) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).


Regarding Claim 19, Nayshtut discloses:
wherein the one or more processors are further configured to, based on access of at least one of the plurality of user devices to the user's account is being terminated, notifying, by the access control apparatus, the device having control right of the determination of the access of the at least one user device (i.e. after an activity, e.g. access to an unauthorized content sent from online service associated with the user account, has been blocked [i.e. based on access of at least one of the plurality of user devices to the user's account is being terminated], the gateway server 102 [i.e. the access control apparatus] may send an alert [i.e. notifying] to the parental client computing device 106 [i.e. the device having control right], wherein the alert may notify that the event with an alert condition has occurred and has been blocked) (Fig. 6 and Column 14 Line # 2 - 24).


Regarding Claim 20, Nayshtut discloses:
wherein the one or more processors are further configured to provide information related to the plurality of user devices accessing the user's account to the device having control right. (i.e. the gateway server 102 [i.e. the access control apparatus] may alert the parental client computing device 106 [i.e. the device having control right] with the information regarding online service access of the child client computing devices 104 [i.e. information related to the plurality of user devices accessing the user's account]) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 – 64).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayshtut as applied to claims 1 and 11 above, and further in view of Wu et al. (US PG PUB 20130024571), hereinafter "Wu".
Regarding Claim 2, Nayshtut discloses all the features with respect to Claim 1 as described above.
However, Nayshtut does not explicitly disclose:
wherein the determining comprises determining the device having control right based on priorities preset for the plurality of user devices.
On the other hand, in the same field of endeavor, Wu teaches:’
wherein the determining comprises determining the device having control right based on priorities preset for the plurality of user devices (i.e. method/system may determine a control device that has exclusive right for controlling a controlled device based on the access level [i.e. priorities] set/preset for each control device of a plurality of control devices [i.e. the plurality of user devices]) (¶ 0066 - 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Nayshtut to include the feature wherein the determining comprises determining the device having control right based on priorities preset for the plurality of user devices as taught by Wu so that the determination of whether a particular device having a control right may be made based on the preset access levels associated with the device (¶ 0066 - 0067).


Regarding Claim 12, Nayshtut discloses all the features with respect to Claim 11 as described above.
However, Nayshtut does not explicitly disclose:
wherein the one or more processors are further configured to determine the device having control right based on priorities preset for the plurality of user devices..
On the other hand, in the same field of endeavor, Wu teaches:’
wherein the one or more processors are further configured to determine the device having control right based on priorities preset for the plurality of user devices. (i.e. method/system may determine a control device that has exclusive right for controlling a controlled device based on the access level [i.e. priorities] set/preset for each control device of a plurality of control devices [i.e. the plurality of user devices]) (¶ 0066 - 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Nayshtut to include the feature wherein the one or more processors are further configured to determine the device having control right based on priorities preset for the plurality of user devices. as taught by Wu so that the determination of whether a particular device having a control right may be made based on the preset access levels associated with the device (¶ 0066 - 0067).



Claims 3, 5, 6, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayshtut as applied to claims 1 and 11 above, and further in view of Ganci et al. (US PG PUB 20200137175), hereinafter "Ganci".
Regarding Claim 3, Nayshtut discloses all the features with respect to Claim 1 as described above.
However, Nayshtut does not explicitly disclose:
wherein the determining comprises determining the device having control right based on an access time of each of the plurality of user devices for the user's account.
On the other hand, in the same field of endeavor, Ganci teaches:
wherein the determining comprises determining the device having control right based on an access time of each of the plurality of user devices for the user's account (i.e. a user may wear or hold a smart watch, then switch audio output from a home smart speaker to the smart watch [i.e. having control right], every weekday morning at 7:45 am [i.e. an access time].  After the user has repeated this pattern a predetermined number of times, or a specified number of times within a certain time frame, the embodiment adds the pattern to the user's device preferences [i.e. based on an access time of each of the plurality of user devices]) (Fig. 1, ¶ 0039 and ¶ 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Nayshtut to include the feature wherein the determining comprises determining the device having control right based on an access time of each of the plurality of user devices for the user's account as taught by Ganci in order to provide user convenience by allowing the user to manage multiple user devices without the need of explicit user specification (Fig. 1, ¶ 0039 and ¶ 0074).


Regarding Claim 5, Nayshtut discloses all the features with respect to Claim 1 as described above.
However, Nayshtut does not explicitly disclose:
wherein the determining comprises determining the device having control right based on a selection of a user.
On the other hand, in the same field of endeavor, Ganci teaches:
wherein the determining comprises determining the device having control right based on a selection of a user (i.e. a user can specify the name [i.e. based on a selection of a user] of a device having control right) (¶ 0026 and ¶ 0029 - 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Nayshtut to include the feature w wherein the determining comprises determining the device having control right based on a selection of a user as taught by Ganci in order to provide user with options for selecting a desired device (¶ 0026 and ¶ 0029 - 0030).


Regarding Claim 6, Nayshtut discloses all the features with respect to Claim 1 as described above.
However, Nayshtut does not explicitly disclose:
wherein the determining comprises determining the device having control right based on performance information of each of the plurality of user devices.
On the other hand, in the same field of endeavor, Ganci teaches:
wherein the determining comprises determining the device having control right based on performance information of each of the plurality of user devices (i.e. A performance metric [i.e. based on performance information of each of the plurality of user devices] may determine whether one device is better suited than another; For example, a user may have searched, using his smartphone, for particular video content. However, the user is at home, and might prefer to watch the video content on his large-screen television instead of on a much smaller smartphone screen. As another example, a user may have asked her smartphone to play a particular piece of music. However, this user is in her car, and might prefer to listen to the music using the larger car speakers rather than the smaller speakers of her smartphone) (¶ 0018 – 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Nayshtut to include the feature wherein the determining comprises determining the device having control right based on performance information of each of the plurality of user devices as taught by Ganci in order to provide user convenience by allowing the user to manage multiple user devices without the need of explicit user specification (Fig. 1, ¶ 0039 and ¶ 0074).


Regarding Claim 13, Nayshtut discloses all the features with respect to Claim 11 as described above.
However, Nayshtut does not explicitly disclose:
wherein the one or more processors are further configured to determine the device having control right based on an access time of each of the plurality of user devices for the user's account.
On the other hand, in the same field of endeavor, Ganci teaches:
wherein the one or more processors are further configured to determine the device having control right based on an access time of each of the plurality of user devices for the user's account (i.e. a user may wear or hold a smart watch, then switch audio output from a home smart speaker to the smart watch [i.e. having control right], every weekday morning at 7:45 am [i.e. an access time].  After the user has repeated this pattern a predetermined number of times, or a specified number of times within a certain time frame, the embodiment adds the pattern to the user's device preferences [i.e. based on an access time of each of the plurality of user devices]) (Fig. 1, ¶ 0039 and ¶ 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Nayshtut to include the feature wherein the one or more processors are further configured to determine the device having control right based on an access time of each of the plurality of user devices for the user's account as taught by Ganci in order to provide user convenience by allowing the user to manage multiple user devices without the need of explicit user specification (Fig. 1, ¶ 0039 and ¶ 0074).


Regarding Claim 15, Nayshtut discloses all the features with respect to Claim 11 as described above.
However, Nayshtut does not explicitly disclose:
wherein the one or more processors are further configured to determine the device having control right based on a selection of a user.
On the other hand, in the same field of endeavor, Ganci teaches:
wherein the one or more processors are further configured to determine the device having control right based on a selection of a user (i.e. a user can specify the name [i.e. based on a selection of a user] of a device having control right) (¶ 0026 and ¶ 0029 - 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Nayshtut to include the feature wherein the one or more processors are further configured to determine the device having control right based on a selection of a user as taught by Ganci in order to provide user with options for selecting a desired device (¶ 0026 and ¶ 0029 - 0030).


Regarding Claim 16, Nayshtut discloses all the features with respect to Claim 11 as described above.
However, Nayshtut does not explicitly disclose:
wherein the one or more processors are further configured to determine the device having control right based on performance information of each of the plurality of user devices.
On the other hand, in the same field of endeavor, Ganci teaches:
wherein the one or more processors are further configured to determine the device having control right based on performance information of each of the plurality of user devices (i.e. A performance metric [i.e. based on performance information of each of the plurality of user devices] may determine whether one device is better suited than another; For example, a user may have searched, using his smartphone, for particular video content. However, the user is at home, and might prefer to watch the video content on his large-screen television instead of on a much smaller smartphone screen. As another example, a user may have asked her smartphone to play a particular piece of music. However, this user is in her car, and might prefer to listen to the music using the larger car speakers rather than the smaller speakers of her smartphone) (¶ 0018 – 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Nayshtut to include the feature wherein the one or more processors are further configured to determine the device having control right based on performance information of each of the plurality of user devices as taught by Ganci in order to provide user convenience by allowing the user to manage multiple user devices without the need of explicit user specification (Fig. 1, ¶ 0039 and ¶ 0074).



Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayshtut as applied to claims 1 and 11 above, and further in view of Donovan et al. (US PG PUB 20060075019), hereinafter "Donovan".
Regarding Claim 7, Nayshtut discloses all the features with respect to Claim 1 as described above.
However, Nayshtut does not explicitly disclose: 
based on the access of all of the plurality of user devices to the user's account is being terminated, switching, by the access control apparatus, a state of the user's account to a log-off state.
On the other hand, in the same field of endeavor, Donovan teaches:
based on the access of all of the plurality of user devices to the user's account is being terminated, switching, by the access control apparatus, a state of the user's account to a log-off state (i.e. termination of communication session cause the user account to be logged out) (¶ 0136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Nayshtut to include the feature based on the access of all of the plurality of user devices to the user's account is being terminated, switching, by the access control apparatus, a state of the user's account to a log-off state as taught by Donovan in order to conserve network resources (¶ 0136).


Regarding Claim 17, Nayshtut discloses all the features with respect to Claim 11 as described above.
However, Nayshtut does not explicitly disclose: 
wherein the one or more processors are further configured to, based on the access of all of the plurality of user devices to a state of the user's account being is-terminated, switch the user's account to a log-off state.
On the other hand, in the same field of endeavor, Donovan teaches:
wherein the one or more processors are further configured to, based on the access of all of the plurality of user devices to a state of the user's account being is-terminated, switch the user's account to a log-off state (i.e. termination of communication session cause the user account to be logged out) (¶ 0136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Nayshtut to include the feature wherein the one or more processors are further configured to, based on the access of all of the plurality of user devices to a state of the user's account being is-terminated, switch the user's account to a log-off state as taught by Donovan in order to conserve network resources (¶ 0136).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451